Title: To Thomas Jefferson from Madame de Corny, 4 August 1787
From: Ethis de Corny, Ann Mangeot (Mme Ethis de Corny)
To: Jefferson, Thomas



a down place le 4 aoust 1787

En arrivant ici, monsieur, jay vüe avec grand regret que ma lettre avoit ete oubliee, je lay retrouvee a la mme place et je me desolle davoir a vos yeux un si grand tort. Je vous prie de rendre justice a mes sentiments et de croire que je ne puis tre coupable envers vous dune telle impolitesse. Quoique ma premiere lettre nait aucune valeur je vous lenvoye pour ma justification. Jay fait un voyage tres agreable de 3 semaines pendant lesquels jay parcouru le plus beau pays du monde en glostershire. Le paysage ma plus frapé que dans aucun paiy. Jaurois voulu a toute place y fixer mon sejour et y avoir une chaumiere. Jay suivi a pied tout le nouveau canal jusquau lieu ou lon va percer un souterrain dans la montagne. Jetois ravie de me promener au bord de leau et de chaque cote la colline la mieux meuble de bois et de paturage. Je vous rendrai compte de tout ce que jay parcouru. Mon entousiasme etoit tel que javois lair extravagante. Jay perdu mon rhume, mieux que cela encor, jay repris des forces et jay soutenüe a merveille la fatigue qui doit resulter dun voyage ou lon est toujours  en mouvement. Je ne scais encor ce que je vais devenir jattend une lettre pour fixer irrevocablement mon depart. Je vais me hater de parcourir les environs de londre, tels que richemont, Kew, Hampton Court, claremont et pareil. Mais il faut convenir que toutes ces paiys ne peuvent etre imites en france, il faut des pays entiers, 3 ou 4 collines, 5 ou 6 troupeaux de moutons, des espaces immenses, une riviere et ce que je prise beaucoup c’est le bon effet des grands arbres forestiers dont nous avons grand soin de nous defaire. Lorsque nous voulons composer un jardin a langloise tout y est neuf, et ici on a le bon esprit de saider de ce qui est ancien pour faire valoir les nouvelles plantations. Je vois aussi qu’on est moins effraye de tomber dans les lignes droites et nous pour les evitter nous contournons trop chaque alle.
Vous ne me ditte rien de votre poignet, je suis faché contre vous de cette indifference sur une chose qui a vraiment excitte mon interet.
Je regrette bien de n’avoir vüe Mde. Cosewaië que deux instan[ts], et aussi de nêtre pas a paris dans le moment ou elle doit y aller.
Jaccepte tout vos rendez vous au bois de bologne, jespere que la plui na pas derangé vos promenades, elle a bien contrarier mon voyage. Depuis 2 jours le soleil a reparu mais il ne poura jamais reparer le tort quil ma fait.
Adieu, monsieur, jouissez du plaisir davoir vos deux filles, il est peut [être] fort bien que je naye pas ete chargee de la d[euxieme]. Qui scait sil ne vous eut pas ete bien diff[icile] de la ravoir.
